      Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 1 of 8


HOWARD S. KALIN
liOP Register Number 54969-018
414 Lamberton Drive
Silver Spring, Maryland 20902



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF PENNSYLVANIA



UNITED STATES OF .AMERICA,                      )
                                                )
               Plaintiff,                       )
                                                )
      v.                                        )        Ci;i.se Number-
                                                )
HOWARD S. KALIN,                                )
                                                )
               Defendant.                       )
                                                )



                              MOTION FOR RETURN OF PROPERTY



      HOWARD S. KALIN, hereinafter referred to a "Kal:in, 11 requests the return

of the property seized from him by the Federal Bureau of Prisons (BOP).

                                             JURISDICTION

      "A person aggrieved ••• by the deprivation of proper_ty may move for the

property's return."         Fed.R.Crim.P. 4l(g).                 "The motion must be filed in the

district where che property was seized."                 I<!_.

                                       STATEMENT OF FACTS

      In 2011, Kalin plead guilty to attempted coercion and enticement of a

minor pursuant to 18 U.S.C.             §    2422(b).       Exhibit 1 (Written Judgment in a

Criminal Case).      Kalin was sentenced to 120 months.                      Id.    ln 2019, while

incarcerated    at   the     Federal        Correction      Institution     (FCI)   in   Allenwood,

Pennsylvania, BOP staff conducted a criminal investigation and confiscated the

following items:
      Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 2 of 8


      1.    Seven (7) 8 1/2 x 11 Writing Notebooks. Five of these were made
            into scrapbooks of newspaper/magazine articles.

      2.    Books.   One   (1)   book on Pompeii.   Two or Three    (2-3)   fiction
            books.

      3.    Legal Documents.

      4.    Three (3) Blick Mesh Portfolios.     These contain: (a) assorted
            personal documents; (b) commercial coloring books and a magic card
            book; and (c) prayer book and religious magazines.

      5.    Blick Mesh Portfolio. This contains newspaper/magazine clippings
            to be used for upcoming book ($100,000 value).

      6.    Any other property confiscated from Kalin by the BOP.

      Kalin was charged with a BOP 196A Attempted Abuse of Mail.        Exhibit 2

(BOP Incident Report).     The Disciplinary Hearing Officer (Dl:iO) made a finding

of fact that Kalin was not guilty of the charged conduct: and subsequently

reduced the charge to a BOP 305 Possession of Unauthorized Property.        Exhibit

_   (Waiting On DHO Report).      On 27 November 2019, Kalin was released from

prison and therefore cannot complete the appeal of the disciplinary action.

      The BOP did not to refer the case for prosecution.       The above property

is therefore no longer needed by the Government and Kalin is entitled to its

return.

                                    CONCLUSION
                                                                                 (

      WHEREFORE, in the interest. of justice, Kalin requests the return of the

property seized from him by the BOP to the address below.

                                            Resepectfully submitted,


                                                                                      ('-.




                                            HOWARDS. KALIN
                                            BOP Register Number 54969-018
                                            414 Lamberton Drive
                                            Silver Spring, Maryland 20902
               Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 3 of 8




            I, !-+ow<-u-d ~' f<{l;l(n, here~y cerfcf1 +?io.+ "'11 .f-J,e ?/1-h. Ja 1 °f
 Dec..effi he.I', J.o t ~ 1 I f(o._cecl C,\ +rue c:Vl d cc>rrecf CJjf y o-j -f¼ foreJo'~j
"Mo-b'011 for f<e+t..1/'fl of frop-e,r--f ,, 111 f/,.e U11.1-f-ed ~+afes Ma~ f 1 {-ir;+
                                                           1
 c.lac;S pos-ttLJe           pre   fti-..td   I CV\   cl   prop-er--1 1 t1:.Jdtes~J         f-o~     -the. U11r+ed
 "5-fa-tes A--f-f:or" eo/ fr -f~                 O,~-tn~f- of fe.ril\~'/           /uNZ'tot_ 1       c/o     U, 5,     D;s-&c'c +
 Court, c2.;>..~ lJci.ll\l.Y""f 9::1-ee-P, t-1-osr-islour-J; PA (7108; tb +ke._ /Jor-t-hea..s-t-
 Re;/011C1-l    0-fftce of +A.e           Federti../       eureetcJ     ~f   Prc~OI\J' J U,5, Cus+o1t1s [-ie)l)_5.e.
 7-f0. F-fo6r,           tVI..J C~s-f-t1uf ~tree.fs 1 (JJ.i.c La.oefplu:...._ 1 f'II i 94 obj
                    :)l\lJ

 tt/\J    +c   l-t. 0Con'1or 1 Pt-o~+1 L-T1 .AlleAwooJ l,...,'5,C.I.. f,.D, Box /~o
                                                                                                      1                              1
  f,,J   krl:-e Deer, 'PA 17 8 87,                     62-8 u~ s,, c.    s I 7'1 b




                                                                t~w bJ'O ") • l~oJ;"             1
                                                                                                     BcJ~('   /2.a_J   No   6''f ?6<.J -Ol 8
                                                                Yl Y l--o..m ber+o II Dr t w
                                                                'Sc-Iver- -G'f(il\J , /\At?                ,;)_D<fo;J..
                 Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 4 of 8

            Case 6.:11-cr-00197-ACC-GJK Document 58                               Filed 04/25/12 Pager..~ a~ 5fCag@IP    ~3,6
                                                                                      .
                                                                                                  . ~ r           ~t-"'· ,, M
                                                                                                                      ~
                                                                                                                            "R
                                                                                                                                  1-,,s

                                                                                                                                      n, ~
                                                                                                                                               =Ur:i         li:t!.V

                                                                                                      , !f!Si':~~1-        a                       ·1
                         •                                                                            ~na   Pagil.or-5
                                                                                                                          vU"'        .f., v       L    ,_


                                                                                                      Dalli     7·fmt             ,
                                                                            CL~~~. U.8.D.ISTI!JCTCC'J.~;;·:·
                                               UNITED STATES DISTRICT COURT MrDDLEDfST1UCTGFJ"'.. :·- ·f,;,,
                                                 MIDDLE DISTRICT OF FLORIDA     O?.LA~·li'>O. FU .-. 1 • • .:..
                                                             ORLANDO DIVISION

UNITED STATES OF AMERICA

·VS·                                                                            Case Number: 6:11-CR-197-0RL-22GJK

HOWARD SCOTT KALIN
                                                                                USM Number: 54969-018

                                                                                James T. Skuthan, FPO




                                                     JUDGMENT IN A CRIMINAL CASE


Tlie defendant pied guilty to Count One of the lndictrnent. Accordingly, the Court has adjudicated the clefendant gu_ilty of the
following offense:


                                                                                                               Date Offense                             Cotfrit
       Tille & Section                                     Nature of Offense                                                                            Number

  18 U.S.C. § 2422(b)           ' .'Aiternpied C~erd'o~l   ~1'd Eritice1~~11t of a Mi~~r to E1~g~~e            May 31. 2011                              One
                                  in Sexual Activity

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the clefendant shall notify tile U11ited States attorney for this district within 30 days of any change of name.
residence, or mailing address uniil all fines, restitution, costs and special assessments imposed by this jtidgment are fully paid.
Ii ordered to pay restitution, the defenclant shall notify the court and Unitecl Stales attorney or any material cl1ange in the
defendant's economic circumstances.

                                                                                           Date of Imposition of Sentence:·

                                                                                          . 4/25/2012



                                                                                  /
                                                                                                                   ANNE C. CONiNAY
                                                                                                              NITED STATES DISTRICT JUDGE
                                                                                                                                               /                .



                                                                                                                          April        /i <J            ,2012




        L




AO 2:158 {Re•1. 4/09) Judgme111 in a Criminal Cm;c
                       Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page  5 of 8 IT
                                                                              f)(H-tB                                                                    j__
 BP-A0288                                                              INCIDENT REPORT
 JAN 17
 U.S. DEPARTMENT OF JUSTICE                                                                                          FEDERAL BUREAU OF PRISONS


  2.                                                               3. Register Number:
                                                                       54969-018
                                                                   7 . Assignment:
  Gregg A Counse1or's
                                                                   Food Service AM

   9. Incident: Use. of the                        o further criminal 10. Prohibited Act Co
   activity (attempted).


 11. Description of Incident                                                 1215hrs Staff became aware
  On August 8, 2019 at approximately lZl"S rs., in che Gregg A Counselor's Office,"(~ was searching
  property belonging to inmate Kalin,"Howard #54969-018. This property had been sbbmitted to me by
  inmate Kalin, who was present during the search, as a package mail-out. Kalin also began to address


                                                                                                            12G~ld
  the boxes for mail-~ .    rough the U.S. Postal Service. During my search of the packages, I located
  the attached, appro*mat      ¾"st~ck of .papers containing numerous references to child erotica. In
 one example specifica~l~~ atpassage ineocuments described a                      child performin~ oral
 sex on another male. The~ ~ges con ainElerous other instanc                o child erotica and sexual
 acts on children.sin~. c~~inten             .      prting me these mat iat9s to process them through
 the U.S. Postal S r v ~ ·or' mail,.i~- When            ~ i t h these items, K a ~  tate~,
                                                                                      n     "That's the old
 me, Ms. Brown. I'

 poss~ssing the items by
 erotica) .
                         tt
 inmate could not.jus :fY, ·

                        ..
                                        Jii ~
                               eip through PS.,Y.Ch
                                 ontinued :dss~sion

                                               /' ,)
                                                      gy     ere, and I'm sor
                                                          these materials, and
                                    "I d i ~ '?-\. I still had it.• (referring to
                                                                                 n.
                                                                                       questioned, the
                                                                                        o edge of
                                                                                      e p::'!tages of child

    12. ,~,eofReporting
           •     ,
                        Employee,                                      13.\JA
                                                                   08-08-2Blf @"!f
        B. rown         orrectronal Counselor




   18. A. It is the finding of the committee that you:                                       The Committee is referring the Charge(s) to the DHO for further



       E        Committed the Prohibited 1,ct as charged:
                Did not Commit a Prohibited Act.
                CorriiniftecfPro'1ibited Act Code (s).
                                                        ._
                                                                                              The Committee advised the inmate of its findina and of the right
                                                                                             peal within 20 calendar days.                  -




                                                                                                            Member ( I yped Name):


 voided by staff.                                             _, ~
                                                             .t·   •

Distribute: Original-Central File Record; COPY-1-DHO: cepY-2-lnmate after UDC Action; C
                                                                                                   ,~t.•'A
                                                                                                   Y 3-lfl.i'n~e within 24 hours of Part I Preparation
                                                                                                       ..
                                                                                                       ·'. ,,


PDF.                                                                   Prescribed by P5270                      Replaces BP-A0288 of AUG 11
         Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 6 of 8


                                                                                       FILED
                                                                                    HARRISBURG, PA
                                             De.ce.M foe r L-i 1 ~o 1 9
Clerk    i

u,c; . D·cstn~+ Cour---f                                                  PER        n~a
                                                                                      .:f~:~~--          ...
                                                                                                           -K.-
                                                                                          w:):-· \., '-'- r,
~,;t8 Wtt..{ r\1/f Yt'ree+-
H-M;t5'1u~j ; f>A /7 IO 8



DeiV' Clerk. 1
             (-' l~a_~,e f~le   ·+k-e .eAc),osecl    If   M ~~ {or ~fvrr,               of-
frop<d"'f, ._\ -for 6'djud~c/A..f\~/) h1 flu uur+,. P/-e_tt--s-e r~-tury,
~ c.op1 -fo (V'le OC\-fe tutd -fc~,_5-f_Cvt)peaJ forfY\y G'eeords .-fo -fAe
tA---dd~~S lae{avJ ~        ThMk.            for 7our w11s-1d-e.rd+1~1J               cJvtJ
                                       1ou
6 ~~lS'-f-Mc'.'..e,.

                                                                           ......
                                             ~e_spe cf.-{vl/ I   5v lo (YH+t-eJ

                                              ~S-1~
                                                                           "
                                             t-f t '-1 LrAm bef'f'-011 O.l'-1 ~
                                             '5',lv-e..r   5tr~l\u (MD     J_o~o;J._
11.\,.,.,:;.-"c:t                                 Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 7 of 8
ill .. .,,,,,._
f~          ·. -..,~r1

                                                                                                                                                                                                                                 PRIORITY MAIL
                                                                                                                                                                                                                                   FLAT RATE
                                                                                                                        PRESS FIRMLY TO SEAL                                                                                   POSTAGE REQUIRED

                                                                                                                                                                                                                                                                                                            ,:j
                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                       .5:
                                                                                                                                                                                                                                                                                                      ~.,_~
                                                                                                                                                                                                                                                                                                      E .c
p
                                        ~ UN/TEDST/JTES                                                                                                                                                                                                                                               t!
i
I
1~
t -."=                   I
                                        l!a ,- '-'-'                    II.JI.   .J'-1' V' 1'-'-®                                                              rFROM:                                                                                                          7
                                                                                                                                                                                                                                                                                                      !!..~
                                                                                                                                                                                                                                                                                                      ·row

                                                                                                                                                                                                                                                                                                      ~~
                                                                                                                                                                                                                                                                                                      .g -g
                                                                                                                                                                                                                                                                                                      <>--
                                                                                                                                                                                                                                                                                                      ~-~
II t.--~
     g:                  I                                                                                                                                                                                                                                                                            ~-~
                                                                                                                                                                                                                                                                                                      :n:
 i ;,~t,_ I                                                     i-                                                                                                                                                                                                                                     C QI
                                                                                                                                                                                                                                                                                                      .,-
                                                                                                                                                                                                                                                                                                      •- Ill

                                                                                                                                                                    ~~:~~~~~~=z ~;:?'tBii•.~~ i:- :r1:s.r                               ,r~.~~.!:- 1(!.~?::~ ;;-:--'>.~~-r~~                          ~"


                             ··p
[)       ),t~i               ----------                                                                                                                                                                                                                                                               :, t:
!: ,,~~-~, ,                 EIIUNtrEDST/J.TEs                 1·                       Retail                          RE.CE.\\/~D                                                                                                              ~          UN/TEDST/JTES
                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                      ,2<>-
                                                                                                                                                                                                                                                                                                             0

;: 11;,1::~;Ei,              ,   P<JSTJJL SERVICE,             \ . ·•
                                                                                                                                                                    PRIORITY®                                                                   IIiif,
                                                                                                                                                                                                                                                                                                       >, ui




            if~,                                                                                                    .     \-\ARR\SBllRG, PA                                                                                                                 POSTl.lLSERVICE"                          a> ::i

ti                                                      us'PcsrAGE PAID                                                                                                  *MA!l*                                                                        VISIT US AT USPS.COM"
                                                                                                                                                                                                                                                                                                      ~@
                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                      -0 u.
                                                                                                                                                                                                                                                                                                             .
h~   gt~'
f.\\ n~l'J.J
                                                              $7 35                Origin: 20902
                                                                                                                             Ot~,,.e
                                                                                                                                                                                                                                                       ORDER FREE SUPPLIES ONLINE
                                                                                                                                                                                                                                                                                                      ~~
                                                                                                                                                                                                                                                                                                       2     <Ji

t \) ~~:,]~~-                              .                            •
                                                                                   12104/19
                                                                                   2384820902-24                  . pE.R
                                                                                                                               ...   \   '

                                                                                                                                 D .f'· · TY G\,.E.RK ·"· -·
                                                                                                                                                                    FROM:
                                                                                                                                                                                                                                                                                                      -~l
                                                                                                                                                                                                                                                                                                      'C
                                                                                                                                     f                    '                     [-{owt--.rd 5_ /<.ct.I ,·n
                                                                                                                                                                                                                                                                                                              ~



r.:\ ~\';iGZ;1                  '                                                                    I
                                                                                                                                                                                                                                                                                                      ..,--
                                                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                                       "0
                                                                                                                                                                                                                                                                                                              ~




      'i                 l                     PRIORITY MAIL 2-DAY                 ®                 •
                                                                                                                                     \
                                                                                                                                                                                i.( I l-{       l.-a,tv\ kJ-e        r+a" D , l ~ e.
                                                                                                                                                                                                                                                                                                       u
                                                                                                                                                                                                                                                                                                      •- C
                                                                                                                                                                                                                                                                                                       .,-
                                                                                                                                                                                                                                                                                                       C:
                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                              ~


            h                                                                                                                                                                                                                                                                                         "' Cl
                                                                                                                                                                                                                                                                                                      7§ ·8>
            . .,                    ·          .,Vt.
                                                 1,~ \'...                                                                                                                                               Spr1nj                       /Vlt? ;).oi:)o.;l...                                             ~  ro
            ~
            '"'                                                                    0 Lb 2.80 Oz                                                                                 s;,fver                                           1                                                                    O"'
                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                      Cl.
                                                                                                                                                                                                                                                                                                       vi~
             ~;,:..~~·                                                                     1006                                                                                                                                                                                                       ::j.!!!

            .
            'll
             '
                               EXPECTEb D~LIVERY DAY:                   12/07/18
                                                                                                                                                                                                                                                                                                       " .c
                                                                                                                                                                                                                                                                                                      .c  ...
                                                                                                                                                                                                                                                                                                      :: ;i
                                                                                                                                                                                                                                                                                                       O.!!
             "
            lQ
                                                                                                                                                                                                                                                                                                       t'~
             "?"                                                                                                                                                                                                                                                                                       ""
                                                                                   ICOOOI                                    To schedule free
                                                                                                                                                                                       TO:                                                                                                             C. 'C
                                                                                                                                                                                                                                                                                                       e~
                                                                                                                                                                                                                                                                                                       a.-
                               SHIP                                                                                                                                                                                                                                                                    " 0C
                               TO:                                                                                           Package Pickup,                                                                                                                                                          .C

                                                                                                                            scan the QR code.                                        Cieri,::                                                                                                          ~~
                                    228 WALNUT                                                                                                                                                       I     -               '
                                                                                                                                                                                                                                                                                                       c,.!9
                                                                                                                                                                                                                                                                                                       .£ .Q
                                    HARRISBURG PA 17108-2586                                                                                                                          U ,S,        Dt s-l-ricf Cour+                                                                                   Cl>

                                                                                                                                                                                                                                                                                                       ""
                                                                                                                                                                                                                                                                                                       ~i
                                        USPS TRACKING®NUMBER                                                                                                                           .J...;;i. 8 U,hd nu--f s+re.e+                                                                                  C.>,

                                                                                                                                                                                                                                                                                                       ~E
                                                                                                                                                                                                                                                                                                       ... 5:
                                                                                                                                                                                       [+oJr1<;; bvr~\ f P4 I 7108                                                                                            :,

                                                                                                                                                                                                                                                                                                              :f

                                    1111           111 111111                               I        2                     USPS.COM/PICKUP                     L     .,;~~::~ °;,.~:~_: _;·."..:.. _~_"_,: ::.3'. : ..   "'.-i]: ~-~;:~ ~ ~.   ,!,~_...,:: t. _ ....~""i::~::.l ~ ;__:. ~   ~~   -~
                                        9505 5104 2317 9338 2435 41
    ;!
                                                                                                                                                                                                                         FOR DOMESTIC AND INTERNATIONAL USE

                                                                                                                                                                                                                                                M             AQ                            l!i!RI
    i'l.-                      * Domestic only.     x For Domestic shipments. the maximum weight Is 70 lbs. For International shipments, the· maximum weight Is 4 lbs.
                        u\  ,+. -
                        ~'  - i-
                        .-. -t: E

                        ~u\ Ft
                       0   ..,   ~          u\
                                 ,(1)
                                  '
                                  "")       ~
                           ;:,
                           -                         :i-
                                                     :
                                            ~
                      c.....v 'J' P'
                                 ::,
                                            ~    ,    I

                                                     ·l
                         --'3. o~
                           0 - ·,       ,
                                   C.
                           ~       rt
                            C)
                           --D
                           0
                           ~




-      ~ C      n
            :.r,~
                --,
,... )
t~     ,...
~·[ oi'C"
       1,-1
C,     ?
~      :>
            +-
             ~

             0,
       ~    +
~
       ;:{)C\
       J    c:,
...J
0      ~-+
c:o -+-
                                                           Case 3:19-cv-02084-RDM-CA Document 1 Filed 12/06/19 Page 8 of 8
